SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1398
CA 13-01062
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


JILL D. KLIMASEWSKI,
PLAINTIFF-APPELLANT-RESPONDENT,

                     V                                              ORDER

COUNTY OF MONROE,
DEFENDANT-RESPONDENT-APPELLANT.


FARACI LANGE, LLP, ROCHESTER (STEPHEN G. SCHWARZ OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (MICHELE ROMANCE CRAIN
OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (J. Scott Odorisi, J.), entered April 19, 2013. The
order denied the motion of defendant to bifurcate the trial, granted
those parts of the cross motion of plaintiff for partial summary
judgment with respect to the issue of serious injury and defendant’s
third and fifth affirmative defenses, and otherwise denied the cross
motion.

     Now, upon the stipulation discontinuing action signed by the
attorneys for the parties on October 8 and 10, 2013, and filed in the
Monroe County Clerk’s Office on October 11, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court